DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following documents may be referenced:
	D1 (US 20180373115 A1)
	D2 (US 4687720 A)
	D3 (US 20180299678 A1)
	D4 (US 20120147443 A1)

Claim(s) 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by D1 as evidenced by D4.
Regarding claim 10, D1 teaches a waveguide display comprising: 
a waveguide (201); and 
a grating coupler (203) configured to couple display light into or out of the waveguide (Fig. 15), the grating coupler comprising a grating layer (203) that is characterized by a non-uniform thickness (¶151, a wedge) and includes at least a first region and a second region (e.g. left and right), 
wherein the first region of the grating layer (right) is characterized by a first thickness and includes a first transmission volume Bragg grating (VBG) configured to diffract display light of a first wavelength from a first field of view (¶134, and in view of the evidence of D4, ¶65, angular selectivity and wavelength selectivity depend on wavelength, thickness, and Bragg angle: “as the diffraction lattice becomes thicker, the angular selectivity and wavelength selectivity become larger”); and 
where the second region of the grating layer (left) is characterized by a second thickness greater than the first thickness (Fig. 15) and includes a second transmission VBG configured to diffract display light of the first wavelength from a second field of view greater than the first field of view (¶134, and in view of the evidence of D4, ¶65, angular selectivity and wavelength selectivity depend on wavelength, thickness, and Bragg angle: “as the diffraction lattice becomes thicker, the angular selectivity [field of view admitted] and wavelength selectivity become larger”).
D1 explicitly shows that varying the thickness of volume Bragg gratings in the direction of propagation for the purpose of tuning the field of view (¶24, ¶134, ¶240). It is considered inherent that, for the same received beam, a thicker grating admits a greater field of view, since more of the refractive index modulation is presented to the incident beam (note more technically D4, ¶65, angular selectivity and wavelength selectivity depend on wavelength, thickness, and Bragg angle: “as the diffraction lattice becomes thicker, the angular selectivity [field of view admitted] and wavelength selectivity become larger”).
Regarding claim 11, D1 teaches the waveguide display of claim 10, and further discloses wherein: the first transmission VBG is further configured to diffract display light of a second wavelength longer than the first wavelength and from a third field of view smaller than the first field of view; and the second transmission VBG is further configured to diffract display light of the second wavelength and from a fourth field of view smaller than the second field of view (implicit from D1, considering inherent angular shift of the diffraction, i.e. chromatic dispersion, in light of the evidence of D4 and/or Bragg’s Law).
Regarding claim 12, D1 teaches the waveguide display of claim 10, D1 teaches multiplexed volume Bragg gratings for handling color propagation simultaneously while reducing the number of layers (¶185), and using such multiplexed gratings within the waveguide (as in Figs. 39A, VBG 474 is multiplexed Bragg grating per ¶185).
D1 does not explicitly show wherein: the first region includes a first multiplexed VBG that includes a first plurality of transmission VBGs recorded in a first plurality of holographic recording exposures; and the second region includes a second multiplexed VBG that includes a second plurality of transmission VBGs recorded in a second plurality of holographic recording exposures.
However, in view of the explicit teachings of D1, it would have been obvious to substitute the multiplexed Bragg gratings for the volume Bragg gratings of Fig. 15 for the purpose of color display while reducing the number of layers and therefore the cost of manufacture.
Regarding claim 13, D1 teaches the waveguide display of claim 10, and further discloses further comprising a substrate having a second non-uniform thickness (Fig. 15, ¶151, the wedge of the waveguide), wherein: the substrate has a third thickness at the first region of the grating layer and a along the wedge).
Regarding claim 14, D1 teaches the waveguide display of claim 13, and further discloses wherein the substrate and the grating layer form a combined layer characterized by a uniform thickness (Fig. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim 1-9, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as evidenced by D4.
Regarding claim 1, D1 teaches a waveguide display, comprising: 
a waveguide (Fig. 25, 309); and 
a grating coupler (Fig. 25, 311, 312, providing first and second fields of view) configured to couple display light into or out of the waveguide (out), the grating coupler comprising at least a first grating layer (311) and a second grating layer arranged in a stack (312), wherein the first grating layer is characterized by a first thickness (sequitur) and includes a first transmission volume Bragg grating (VBG) configured to diffract display light of a first wavelength from a first field of view (¶134, Figs. 1a, 1b, 2a, showing that the DigiLens elements are transmission volume Bragg gratings); and 
where the second grating layer (312) is characterized by a second thickness includes a second transmission VBG (¶134, Figs. 1a, 1b, 2a) configured to diffract display light of the first wavelength from a second field of view (Fig. 25).
D1 explicitly shows that varying the thickness of volume Bragg gratings in the direction of propagation for the purpose of tuning the field of view (¶24, ¶134, ¶240). It is considered inherent that, for the same received beam, a thicker grating admits a greater field of view, since more of the refractive index modulation is presented to the incident beam (note more technically D4, ¶65, angular selectivity and wavelength selectivity depend on wavelength, thickness, and Bragg angle: “as the diffraction lattice becomes thicker, the angular selectivity and wavelength selectivity become larger”).
D1 does not explicitly show that the first and second gratings thickness increase in the direction of propagation, i.e. that the second grating has a second thickness greater than the first grating, or that the second field of view is greater than the first field of view.
However, in view of D1’s teachings concerning the effect of grating thickness on field of view, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, by following the teaching to increase grating thicknesses (of 311 and 312) in the direction of propagation, that the second transmission grating would be provided as a thicker grating having a greater field of view than the first grating.
Regarding claim 2, D1 teaches the waveguide display of claim 1, and further discloses wherein: the first transmission VBG is further configured to diffract display light of a second wavelength longer than the first wavelength and from a third field of view smaller than the first field of view; and the second transmission VBG is further configured to diffract display light of the second wavelength and from a fourth field of view smaller than the second field of view (implicit from D1, considering inherent angular shift of the diffraction, i.e. chromatic dispersion, in light of the evidence of D4 and/or Bragg’s Law).
Regarding claim 3, D1 teaches the waveguide display of claim 1, and further discloses wherein the first grating layer and the second grating layer each include a holographic material layer (¶136, ¶190, ¶198, esp. when the gratings are in passive mode; it is noted that absent further limitation, diffraction by refractive index modulation in a material is considered a holographic material).
Regarding claim 4, D1 teaches the waveguide display of claim 1, D1 teaches multiplexed volume Bragg gratings for handling color propagation simultaneously while reducing the number of layers ¶185), and using such multiplexed gratings within the waveguide (as in Figs. 39A, VBG 474 is multiplexed Bragg grating per ¶185).
D1 does not explicitly show wherein: the first grating layer includes a first multiplexed VBG that includes a first plurality of transmission VBGs recorded in a first plurality of holographic recording exposures; and the second grating layer includes a second multiplexed VBG that includes a second plurality of transmission VBGs recorded in a second plurality of holographic recording exposures.
However, in view of the explicit teachings of D1, it would have been obvious to substitute the first and second gratings of Figure 25 with multiplexed Bragg gratings for the purpose of color display while reducing the number of layers and therefore the cost of manufacture.
Regarding claim 5, D1 teaches the waveguide display of claim 1, and explicitly shows grating substrates for each grating (¶137), and thereby further discloses further comprising a substrate between the first grating layer and the second grating layer, the substrate transparent to visible light (¶156 and Fig. 18; see also ¶2, ¶150, ¶201, ¶210; Figs. 14, 74-76).
Regarding claim 6, D1 teaches the waveguide display of claim 1, but does not explicitly show wherein the grating coupler further comprises a third grating layer in the stack, the third grating layer characterized by a third thickness greater than the second thickness and including a third transmission VBG configured to diffract display light of the first wavelength from a third field of view greater than the second field of view.
However, the claim amounts to an additional FOV tile attained by iterating the teachings of D1 (¶134), e.g. adding additional thinner gratings earlier the direction of propagation, or additional thicker gratings later in the direction of propagation.
Regarding claim 7, D1 teaches the waveguide display of claim 6, further discloses wherein the third thickness is less than 100 microns (iterating as discussed above, and in view of ¶19; see also Fig. 11, ¶148).
Regarding claim 8, D1 teaches the waveguide display of claim 1, and further discloses wherein: the waveguide is transparent to visible light; and the grating coupler is transparent to visible light from an ambient environment (¶2, ¶150, ¶201, ¶210; Figs. 14, 74-76).
Regarding claim 9, D1 teaches the waveguide display of claim 1, and further discloses further comprising (where the tiling of Fig. 25 is implemented as Fig. 27 per ¶170) a second grating coupler configured to: couple the display light into or out of the waveguide (323, 324); or change a propagation direction of the display light within the waveguide.
Regarding claim 17, D1 teaches the waveguide display of claim 10, wherein a maximum thickness of the grating 2 layer is less than 100 pm (¶19; see also Fig. 11, ¶148).
Regarding claim 18, D1 teaches the waveguide display of claim 10, wherein: the waveguide is transparent to visible light; and the grating coupler is transparent to visible light from an ambient environment (¶2, ¶150, ¶201, ¶210; Figs. 14, 74-76).
Regarding claim 19, D1 teaches the waveguide display of claim 10, and further discloses further comprising a second grating coupler configured to: couple the display light into or out of the waveguide; or change a propagation direction of the display light within the waveguide (¶151, explicitly contemplating applying the varying thickness teachings to one or both of the HBE and DigiLens gratings, e.g. of Fig. 18, exhibiting many additional grating couplers ABCD, DIGI-01A, DIGI-O1B for input and output).
Regarding claim 20, D1 teaches a waveguide display, comprising: 
a waveguide (Fig. 25, 309); and 
a grating coupler (Fig. 25, 311, 312, providing first and second fields of view) configured to couple display light into or out of the waveguide (out), the grating coupler comprising: 
a plurality of grating layers arranged in a stack (311, 312), the plurality of grating layers including at least a first grating layer (311) and a second grating layer (312), and a plurality of substrates ¶137, a substrate for each grating), the plurality of substrates transparent to visible light (¶137; see also ¶2, ¶150, ¶201, ¶210; Figs. 14, 74-76), wherein the first grating layer (311) is characterized by a first thickness and includes a first transmission volume Bragg grating (VBG) that includes a first transmission VBG (¶134, Figs. 1a, 1b, 2a, showing that the DigiLens elements are transmission volume Bragg gratings) configured to diffract display light of a first wavelength from a first field of view (Fig. 25, and sequitur in view of the evidence of D4, ¶65, angular selectivity and wavelength selectivity depend on wavelength, thickness, and Bragg angle: “as the diffraction lattice becomes thicker, the angular selectivity and wavelength selectivity become larger”); and 
wherein the second grating layer (312) is characterized by a second thickness and includes a second transmission VBG that includes a second transmission VBG (¶134, Figs. 1a, 1b, 2a, showing that the DigiLens elements are transmission volume Bragg gratings) configured to diffract visible light of the first wavelength from a second field of view (Fig. 25). 
D1 teaches multiplexed volume Bragg gratings for handling color propagation simultaneously while reducing the number of layers (¶185), and using such multiplexed gratings within the waveguide (as in Figs. 39A, VBG 474 is multiplexed Bragg grating per ¶185). D1 explicitly shows that varying the thickness of volume Bragg gratings in the direction of propagation for the purpose of tuning the field of view (¶24, ¶134, ¶240). It is considered inherent that, for the same received beam, a thicker grating admits a greater field of view, since more of the refractive index modulation is presented to the incident beam (note more technically D4, ¶65, angular selectivity and wavelength selectivity depend on wavelength, thickness, and Bragg angle: “as the diffraction lattice becomes thicker, the angular selectivity and wavelength selectivity become larger”).
D1 does not explicitly show that the first and second gratings are characterized by different respective thicknesses, i.e. that the first and second gratings thickness increase in the direction of 
However, in view of D1’s teachings concerning the effect of grating thickness on field of view, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, by following the teaching to increase grating thicknesses in the direction of propagation, that the second transmission grating would be provided as a thicker grating having a greater field of view than the first grating. Furthermore, it would have been obvious to substitute the first and second gratings of Figure 25 with multiplexed Bragg gratings for the purpose of color display while reducing the number of layers and therefore the cost of manufacture.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 10 above, and further in view of D2 and D3.
Regarding claim 15 and 16, D1 teaches the waveguide display of claim 10, D1 explicitly shows a substrate having a second non-uniform thickness (Fig. 15, ¶151, the wedge of the waveguide), wherein: the substrate has a third thickness at the first region of the grating layer and a fourth thickness at the second region of the grating layer, the third thickness greater than the fourth thickness (along the wedge).
D1 does not explicitly show further comprising a polymer layer having a second non-uniform thickness that is complementary to the non-uniform thickness of the grating layer such that the polymer layer and the grating layer form a combined layer characterized by a uniform thickness the polymer layer having the second non-uniform thickness is formed by selectively desensitizing, using a non-uniform light pattern, a holographic material layer characterized by the uniform thickness; and the grating layer is formed in light sensitive portions of the holographic material layer.
D3 indicates polymers e.g. polycarbonate are often applied for waveguides (¶185, ¶227, ¶234). It is prima facie obvious to employ suitable materials for an intended purpose, thus achieving a combined layer characterized by a uniform thickness (as in Fig. 15 of D1). See MPEP 2144.07.
The modified D1 is silent concerning the polymer layer is formed by selectively desensitizing, using a non-uniform light pattern, a holographic material layer characterized by the uniform thickness; and the grating layer is formed in light sensitive portions of the holographic material layer.
D2 explicitly shows forming the polymer layer with non-uniform thickness by selectively desensitizing, using a non-uniform light pattern, a holographic material layer characterized by the uniform thickness; and the grating layer is formed in light sensitive portions of the holographic material layer (Fig. 3, Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, in an effort to attain the non-uniform thickness of Figure 15 of D1, utilized a prior art process of D3 to provide the graded thickness profile of the VBG layer of D1 and achieved a predictable diffraction and thickness result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872